             CASE 0:19-cv-02727-WMW-LIB Doc. 68 Filed 06/08/21 Page 1 of 1




JEFFREY D. KLOBUCAR
SHAREHOLDER
Licensed in MN and WI
T 612.376.1639
F 612.746.1239
JKLOBUCAR@BASSFORD.COM




June 8, 2021
                                                                                           VIA ECF
The Honorable Leo I. Brisbois
United States District Court
774 Federal Building
515 West First Street, Room 412
Duluth, MN 55802-1397

Re:       Martin Gisairo v. Lenovo (United States), Inc.
          Court File No.: 19-cv-2727
          Our File No.: 8853-3

Dear Judge Brisbois:

I write on behalf of the parties to this case with respect to the recently filed Stipulation Regarding
Amendment of Complaint and Extension of Time to Answer or Otherwise Respond [ECF 59]
(approved by the Court [ECF 62]) and the Court’s Second Amended Pretrial Order, dated March
8, 2021 [ECF 58].

The parties have been engaged in meaningful discussions designed to potentially resolve this
matter (and another matter pending in the U.S. District Court for the District of Delaware), and
have scheduled a mediation before retired Judge Jeffrey Keyes on July 1, 2021.

In light of these proceedings, and in order that the same may continue to proceed, the parties seek
an additional extension of the deadlines in the Second Amended Pretrial Order, including, without
limitation, the deadline to submit a joint Rule 26(f) Report, from July 12, 2021 to September 10,
2021.

Please respond with any questions. Thank you.

                                            Respectfully,



                                    Jeffrey D. Klobucar
                                             for
                         BASSFORD REMELE, A Professional Association

JDK:dsc
cc:   All counsel of record (via ECF)
